Order dismissing writ of certiorari and confirming assessment for the year 1931 upon real property of relator unanimously reversed, the writ sustained and the tax assessment reduced to the sum of $700,000, with twenty dollars costs and disbursements to the appellant, on the ground that the weight of the competent and material evidence justified the reduction claimed. The findings inconsistent with this determination should be reversed and such new findings of fact proved on the trial made as are necessary to sustain the award hereby made. Settle order on notice. Present — Martin, P. J., MeAvoy, Untermyer, Dore and Cohn, JJ.